Citation Nr: 0218007	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  98-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a disorder, 
other than tendinitis, of multiple joints, to include to 
the left knee, the ankles, and the right wrist.

3.  Entitlement to service connection for a right shoulder 
disorder, other than tendinitis.  

4.  Entitlement to service connection for a retinal spot 
and hypertrophy, left eye, claimed as residuals of a left 
eye injury.

5.  Entitlement to an increased (compensable) initial 
evaluation for residuals of a laceration over the left 
eye.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
April 1987.

When this case was last before the Board of Veterans' 
Appeals (BVA or Board), the Board issued a decision dated 
November 30, 2000 that addressed eleven issues then before 
the Board.  In that decision, the Board allowed two 
issues, denied four issues and remanded five issues to the 
RO for additional development.  The veteran appealed the 
six issues that the Board decided to the United States 
Court of Appeals for Veterans Claims (Court), and in an 
Order dated in April 2001, the Court vacated the Board's 
November 2000 decision.  When the case was returned to the 
Board for further appellate review, the Board began 
additional evidentiary development pursuant to 38 C.F.R. 
§ 20.9(a)(2) (West 1991 & Supp. 2002).


FINDINGS OF FACT

1.  In a Motion filed in September 2002, the veteran's 
attorney requested that the Board recall that portion of 
this case that was remanded to the RO for additional 
development and consolidate the remand development with 
the development being undertaken by the Board.

2.  The attorney's Motion cited the overlapping 
development requested in the two development processes and 
the potential for conflict in the requested development.

3.  Duplicative efforts by the RO and the Board are an 
inefficient use of scarce resources and potentially 
deprive the veteran of due process of law.


CONCLUSION OF LAW

That portion of the Board's November 30, 2000 decision 
that remanded issues to the RO for development is vacated.  
38 C.F.R. § 20.904(a)(1) (2002).


VACATUR

As indicated above, the veteran's claim is in the process 
of being developed in two different locations.  The first 
development began pursuant to that portion of the Board's 
November 30, 2000 decision that remanded five issues to 
the RO for additional development.  The second development 
began after the veteran appealed the issues decided by the 
Board in the November 2000 decision to the Court and the 
Court vacated that portion of the Board's decision that 
represented final decisions.  The Board then began a 
development process pursuant to 38 C.F.R. § 20.9(a)(2) 
(West 1991 & Supp. 2002).

The veteran's attorney has filed a Motion to Recall that 
portion of the case that was remanded to the RO for 
additional development and requested that the two 
development actions be consolidated at the Board.  The 
Board construes the attorney's motion as a Motion to 
Vacate pursuant to 38 C.F.R. § 20.904.  

In the Motion the veteran's attorney cited the overlapping 
and duplicative development requested by the Board of the 
RO and that undertaken by the Board.  For example, the 
veteran was to be afforded orthopedic and eye examinations 
pursuant to the remand and the Board development, with the 
potential that opinions expressed by the examiners could 
conflict, thereby necessitating a further orthopedic or 
eye examination to reconcile the conflicting opinions.

Under these circumstances the Board will grant the 
attorney's Motion to Vacate.  The Board will undertake 
that development requested by the Board of the RO in the 
November 30, 2000 decision.


ORDER

That portion of the Board's November 30, 2000 decision 
that remanded issues to the RO for development in this 
case is vacated.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

